Appeal by defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 3, 1980, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), criminal possession of a weapon in the third degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress evidence.
Judgment affirmed.
Defendant’s motion to suppress physical and identification evidence was properly denied (see, People v Allen, 112 AD2d 375). We note that the complaining witness who identified defendant had an independent basis for her in-court identification (see, e.g., People v Thompson, 97 AD2d 554).
Further, the evidence was sufficient to establish defendant’s guilt beyond a reasonable doubt. Any issues involving the credibility of witnesses were for the jury to determine (see, e.g., People v Bigelow, 106 AD2d 448).
We have considered defendant’s other contentions and find *378them to be without merit. Brown, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.